DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 3 and 11 are objected to because of the following informalities: the claimed element “S21 values” needs to be defined in the application claim. Appropriate correction is required.

35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “optimization unit, test generator unit, measurement unit, evaluation unit and storage unit”, as recited in application claim 19 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “optimization unit” correspond to the claimed optimization module 402 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “test generator unit” corresponding to the claimed test generator 504 (FIG. 5 and para. [0024]) include structural term “generator”, therefore, the claimed elements DO NOT invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “measurement unit” correspond to the claimed measurement unit 406 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “evaluation unit” correspond to the claimed evaluation unit 416 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “storage unit” correspond to the claimed memory 506 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)    Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)    Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.
	
	
Claim Rejections - 35 USC § 103

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiDomenico et al. U.S. Patent 5,680,141.

Regarding claim 1, DiDomenico et al. discloses an antenna calibration method for a beam steering radar (in column 2 lines 50-57, DiDomenico et al. discloses an invention to provide unique digital control and automatic calibration techniques for ferroelectric phase shifters that are used to steer phased-array antennas) comprising: determining a first set of input voltages for a plurality of phase shifters (DiDomenico et al. further discloses at system startup (in column 6 lines 50-55) and during transmit period (column 4 lines 38-50), FIG. 1 processor system 60 also outputs phase-shift data to D/A converter 69, which converts that data into analog control voltages that are applied to the phase-shift control terminals of phase shifters 31-34. In view of that, the foregoing teachings are interpreted as FIG. 1 transceiver uses predetermined stored data being converted to analog control voltages applying to the phase shifters 31-34) coupled to a plurality of antenna elements in an antenna array in the beam steering radar, the voltages to control phases of signals for transmission by the antenna array; applying the first set of input voltages to the antenna array (in column 4 lines 1-10, DiDomenico et al. discloses FIG. 1 phased-array antenna 22 has sixteen antenna elements 40 arrayed in four columns 35-38 with four elements 40 in each column. The four antenna elements 40 are connected to a different one of the antenna ends of ferroelectric phase shifters 31-34 via lines 51-54, respectively. As discussed above, during transmit period (column 4 lines 38-50), FIG. 1 processor system 60 also outputs phase-shift data to D/A converter 69, which converts that data into analog control voltages that are applied to the phase-shift control terminals of phase shifters 31-34); measuring radiating signals resulting from the first set of input voltages (in column 6 lines 42-50 and shown in FIG. 3, DiDomenico et al. further discloses FIG. 1 processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data, in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85); iteratively optimizing voltage and phase values for the plurality of phase shifters to determine voltage and phase value pairs that result in a desired gain for the antenna array (in column 6 line 40 via column 7 line 10, DiDomenico et al. discloses processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data, in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85. FIG. 3 method discloses the process can be iterated. Furthermore, DiDomenico et al. discloses during a transmit period, rf energy from phase shifters 31-34 drives antenna elements 40. And because columns 35-38 (in FIG. 1) are appropriately spaced at a certain distance and are driven at different phases, a highly directional radiation pattern results that exhibits gain in some directions and little or no radiation in other directions. In view of that, the calibration error factors apply concurrent calibrated analog control voltages to the ferroelectric phase shifters for controlling their relative phase shifts that result in a desired gain for the phased-array antenna. FIG. 3 further discloses the process performed by FIG. 1 embodiment can be iterated).

DiDomenico et al. does not, however, disclose the step of “storing the voltage and phase value pairs in a look-up-table in the beam steering radar” as set forth in the application claim.
As discussed above, because DiDomenico et al. further discloses FIG. 1 processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data (in a table lookup (column 7 lines 3-6)), in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85 as discussed in FIG. 3, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that DiDomenico et al. teachings can be modified to store the voltage and phase value pairs in a look-up-table. The motivation for the modification is that because DiDomenico et al. discloses calibration polynomials be constructed and stored for more rapid real-time generation of the calibration error factors (column 6 lines 8-15), therefore, the corrected voltage and phase value pairs should also be stored in a look-up-table for more rapid real-time operation.

Regarding claim 7, DiDomenico et al. discloses an antenna calibration system for use with a beam steering radar (in column 2 lines 50-57, DiDomenico et al. discloses an invention to provide unique digital control and automatic calibration techniques for ferroelectric phase shifters that are used to steer phased-array antennas), comprising: an optimization module to determine operational voltages for a plurality of phase shifters coupled to an antenna array in the beam steering radar, the antenna array having a plurality of antenna elements (DiDomenico et al. further discloses at system startup (in column 6 lines 50-55) and during transmit period (column 4 lines 38-50), FIG. 1 processor system 60, corresponding to the claimed optimization module, outputs phase-shift data to D/A converter 69, which converts that data into analog control voltages that are applied to the phase-shift control terminals of phase shifters 31-34. In column 4 lines 1-10, DiDomenico et al. discloses FIG. 1 phased-array antenna 22, corresponding to the claimed antenna array, has sixteen antenna elements 40, corresponding to the claimed plurality of antenna elements, arrayed in four columns 35-38 with four elements 40 in each column. The four antenna elements 40 are connected to a different one of the antenna ends of ferroelectric phase shifters 31-34, corresponding to the claimed plurality phase shifters,); a test generator unit to control a set of input voltages for the antenna array (in column 3 lines 11-20, DiDomenico et al. further discloses because the data processor system applies analog control voltages to the phase shifters for controlling the relative phase shifts, the data processor system corresponds to the claimed test generator unit); a measurement unit adapted to receive signals transmitted from the antenna array (in column 5 lines 10-20, FIG. 1 radar receiver 48 receives signals transmitted from the phased-antenna array); an evaluation unit coupled to the measurement unit (in column 6 lines 42-60 and FIGS. 1 & 3, DiDomenico et al. further discloses processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data, in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85. In view of that, the processor system 60 corresponds to the claimed evaluation unit).
DiDomenico et al. further discloses a storage unit coupled to the evaluation unit (table look-up, corresponding to the claimed storage unit, in column 7 lines 3-5), however, does not expressly disclose the step of “storing the operational voltages and corresponding transmit angles” as set forth in the application claim.
As discussed above, because DiDomenico et al. further discloses FIG. 1 processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data (in a table lookup (column 7 lines 3-6)), in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85 as discussed in FIG. 3, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that DiDomenico et al. teachings can be modified to store the voltage and phase value pairs in a look-up-table. The motivation for the modification is that because DiDomenico et al. discloses calibration polynomials be constructed and stored for more rapid real-time generation of the calibration error factors (column 6 lines 8-15), therefore, the corrected voltage and phase value pairs should also be stored in a look-up-table for more rapid real-time operation.

Regarding claim 9, in addition to claim 7, DiDomenico et al. further discloses a calibration probe configured to provide input to the antenna array (see the Abstract, the system further includes a temperature sensor circuit for sensing the temperature of each of the ferroelectric phase shifters. This temperature sensor circuit connects to the data processor system for inputting temperature information that the data processor system uses to calculate calculation error factors. In view of that, the temperature sensor circuit corresponds to the claimed calibration probe).

Regarding claim 15, DiDomenico et al. discloses an antenna calibration method for operation of a beam steering radar (in column 2 lines 50-57, DiDomenico et al. discloses an invention to provide unique digital control and automatic calibration techniques for ferroelectric phase shifters that are used to steer phased-array antennas), comprising: iteratively optimizing voltage and phase values for a plurality of phase shifters coupled to a plurality of antenna elements in an antenna array in the beam steering radar to determine voltage and phase value pairs that result in a desired gain for the antenna array (in column 6 line 40 via column 7 line 10, DiDomenico et al. discloses processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data, in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85. FIG. 3 method discloses the process can be iterated. Furthermore, DiDomenico et al. discloses during a transmit period, rf energy from phase shifters 31-34 drives antenna elements 40. And because columns 35-38 (in FIG. 1) are appropriately spaced at a certain distance and are driven at different phases, a highly directional radiation pattern results that exhibits gain in some directions and little or no radiation in other directions. In view of that, the calibration error factors apply concurrent calibrated analog control voltages to the ferroelectric phase shifters for controlling their relative phase shifts that result in a desired gain for the phased-array antenna. FIG. 3 further discloses the process performed by FIG. 1 embodiment can be iterated). 
DiDomenico et al. does not expressly disclose the step of storing the voltage and phase value pairs in a look-up-table in the beam steering radar” as set forth in the application claim.
As discussed above, because DiDomenico et al. further discloses FIG. 1 processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data (in a table lookup (column 7 lines 3-6)), in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85 as discussed in FIG. 3, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that DiDomenico et al. teachings can be modified to store the voltage and phase value pairs in a look-up-table. The motivation for the modification is that because DiDomenico et al. discloses calibration polynomials be constructed and stored for more rapid real-time generation of the calibration error factors (column 6 lines 8-15), therefore, the corrected voltage and phase value pairs should also be stored in a look-up-table for more rapid real-time operation.
DiDomenico et al. further discloses the step of applying a set of voltages from the voltage and phase value pairs to the plurality of phase shifters to generate a set of phase shifts corresponding to the set of voltages in the voltage and phase value pairs; and radiating a plurality of RF beams with the set of phase shifts at the antenna array (in column 4 lines 1-10, DiDomenico et al. discloses FIG. 1 phased-array antenna 22 has sixteen antenna elements 40 arrayed in four columns 35-38 with four elements 40 in each column. The four antenna elements 40 are connected to a different one of the antenna ends of ferroelectric phase shifters 31-34 via lines 51-54, respectively. As discussed above, during transmit period (column 4 lines 38-50), FIG. 1 processor system 60 also outputs phase-shift data to D/A converter 69, which converts that data into analog control voltages that are applied to the phase-shift control terminals of phase shifters 31-34. Further in column 4 lines 55-60, DiDomenico et al. discloses during a transmit period rf energy from phase shifters 31-34 drives antenna elements 40). 

Regarding claim 19, in addition to claim 15 rejection, DiDomenico et al. further discloses the antenna array comprises a meta-structure antenna (FIG. 1 discloses phased array antenna 39 is meta structure antenna).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiDomenico et al. U.S. Patent 5,680,141, as applied to claims 1 and 15 above, and further in view of Feher U.S. Patent 5,784,402.

Regarding claim 6, in addition to claim 1 rejection, DiDomenico et al. discloses table lookup coupled to the ferroelectric phase shifters (column 7 lines 2-5), but does not disclose “the look-up-table is stored in a FPGA” as set forth in the application claim.
Feher in another US Patent teaches FPGA devices serving as look up tables can be implemented (column 12 lines 25-29). Because look up tables serve as memory, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that DiDomenico et al. table lookup can be modified to store in FPGA as taught in Feher invention. The motivation for the modification is that Field-Programmable Gate Array (FPGA) is well known in the art for being employed in memory applications.

Regarding claim 17, in addition to claim 15 rejection, application claim is rejected on the same ground as discussed in claim 6 because of similar scope.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiDomenico et al. U.S. Patent 5,680,141, as applied to claim 15 above, and further in view of Jenabi U.S. Patent Application Publication No. US 2003/0112184 A1.

Regarding claim 18, in addition to claim 15, DiDomenico et al. does not expressly disclose the step of “amplifying the plurality of RF beams before radiating the plurality of RF beams with the set of phase shifts at the antenna array” as set forth in the application claim.
Jenabi discusses a similar transmit phase array antenna including phase shifters and amplifier stages. Because amplification of RF beams before transmission is well know in the art, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention DiDomenico et al. FIG. 1 teachings can be modified to implement an amplifier stage as discussed in Jenabi teachings. The motivation for the modification is that amplification of RF beams before transmission is well known in the art for combating channel fading.

Allowable Subject Matter

Claims 2-5, 8, 10-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631